[RUSSIAN TRANSLATION]

 

ADDITIONAL AGREEMENT No. 2

to the Development, License and Supply

Agreement dated August 1st, 2013

 

Moscow ____ ,2016

 

Joint Stock Company R-Pharm, represented by its General Director lgnatiev V .G.,
acting on the basis of the Chapter, hereinafter referred to as the "R-Pharm" on
the one hand, and

 

Scynexis, Inc., a corporation organized and existing under the laws of the State
of Delaware, having offices located at 101 Hudson Street, Suite 3610, Jersey
City, New Jersey, USA 07302, hereinafter referred to as the "Scynexis" on the
other hand,

 

jointly are referred to as the "Parties",

 

enter into the present Additional Agreement to the Development, License and
Supply Agreement dated August 1st, 2013 executed by the Parties (hereinafter -
"the Agreement" in accordance with the following:

 

1. Due to the new bank details of Scynexis hereby the Parties agree to set forth
the information about the bank details of Scynexis stipulated in the clause
15.18 of the Agreement shall be modified to read as follows:

Scynexis, Inc.

Account name:

Name of Bank:

Address of Bank:

ABA Number

 

2. Due to the relocation of Scynexis, the notice address for Scynexis under
Section 5.ll(a) for adverse drug experiences shall be modified to read as
follows:

SCYNEXIS, Inc.

101 Hudson Street, Suite 3610

Jersey City, NJ 07302

USA

E-mail:

Facsimile No.: 201-884-5490

Telephone No.:

 

3. Due to the relocation of Scynexis, the notice address for Scynexis under
Section 15.5, for notices given under the Agreement, shall be modified to read
as follows:

SCYNEXIS, Inc.

101 Hudson Street, Suite 3610

Jersey City, NJ 07302

USA

Attention: General Counsel

Facsimile No.: +1-201-884-5490

 

4.  The present Additional Agreement shall be the integral part of the Agreement
and shall be valid from the date of signatures of the authorized representatives
of the Parties.

 

5. In everything that is not under discussion in the present Additional
Agreement the provisions of the Agreement shall apply.

 

6.  The present Additional Agreement has been executed in two equal
counterparts, one for each Party.

 

7.  In case of any discrepancies between the English and Russian texts of the
present Additional Agreement, the English version shall be applied.

SIGNATURES OF THE PARTIES:

“R-Pharm”, JSC

By:/s/ R-Pharm, JSC

Name:

Title:

 

Scynexis, Inc.

By:

/s/ Eric Francois

Name:

Eric Francois

Title:CFO

 